OPINION — AG — THE BOARD OF EXAMINERS IN OPTOMETRY, AS SOON AS POSSIBLE, PREPARE, AND FILE IN SAID OFFICES, RULES AND REGULATIONS, SUCH AS REFERRED TO IN SAID MEMO, AS THE BOARD, IN ITS DISCRETION, DEEMS NECESSARY AND PROPER. IN THE MEANTIME, UNLESS EVIDENCE "SATISFACTORY" TO YOUR BOARD IS FURNISHED THERETO BY THE PERSON REFERRED TO BY YOU, AS REQUIRED BY 59 O.S. 1961 604 [59-604], NO "YEARLY LICENSE" SHOULD BE ISSUED BY THE BOARD THERETO. IF SAID PERSON CONTINUES TO PRACTICE OPTOMETRY IN OKLAHOMA WITHOUT A YEARLY LICENSE, HE WILL BE SUBJECT TO POSSIBLE PROSECUTION BY THE COUNTY ATTORNEY OF THE COUNTY IN WHICH HE SO PRACTICES, AS PROVIDED IN 59 O.S. 1961 588 [59-588] CITE: 75 O.S. 1961 251-257 [75-251] — [75-257], 75 O.S. 1963 Supp., 301-325 [75-301] — [75-325] (FRED HANSEN)